1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     RICHARD MILEWSKI,                                   Case No. 3:19-cv-00094-MMD-WGC

10                                       Plaintiff,               ORDER
             v.
11
      NEVADA DEPARTMENT OF
12    CORRECTIONS, et al.,

13                                   Defendants.

14

15

16   I.     DISCUSSION

17          In its February 26, 2019 screening order, the Court ordered Plaintiff to file a

18   complete application to proceed in forma pauperis or pay the full $400 filing fee within

19   30 days. (ECF No. 3 at 2). Plaintiff has filed a motion for an extension of time until

20   April 19, 2019 to comply with these requirements. (ECF No. 7). He states that the prison

21   system is very slow providing accounting information and copies. (Id.)

22          The Court grants the motion. Plaintiff is reminded that, if he intends to file an

23   application to proceed in forma pauperis, he must attach both an inmate account

24   statement for the past six months and a properly executed financial certificate.

25   II.    CONCLUSION

26          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

27   (ECF No. 7) is granted. By April 19, 2019, Plaintiff shall either: (1) file a fully complete

28   application to proceed in forma pauperis, on the correct form with complete financial

                                                      1
1
     attachments, in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing
2
     a civil action (which includes the $350 filing fee and the $50 administrative fee).
3
            IT IS FURTHER ORDERED that, if Plaintiff does not timely comply with this order,
4
     dismissal of this action may result.
5
            DATED: March 11, 2019.
6

7
                                               UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
